MR. JUSTICE SHEA,
dissenting:
I agreed with Justice Morrison in his dissent, and I also wrote a short dissent in the case of State ex rel. Wilcox v. District Court (Mont. 1984), [208 Mont. 351,] 678 P.2d 209, 41 St.Rep. 397. I adhere to those views today.
*401The majority position seems even more ludicrous when our constitution is interpreted to mean that a judge who is defeated in office can keep on deciding cases as long as an active district judge makes a complaint to the Chief Justice that his heavy workload requires that a judge be called in to help him.
I do not believe that the drafters of our Constitution ever dreamed that a former district judge, former because he has been defeated in office, would nonetheless still continue to decide cases after his term for which he was elected has expired.